Citation Nr: 1627398	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for joint and muscle pain throughout the body, claimed as fibromyalgia, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, and from June 2003 to May 2004.  The Veteran also served with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the July 2011 rating decision, the RO denied a claim of entitlement to service connection for fibromyalgia.  As the evidence of record indicates the Veteran seeks service connection for joint and muscle pain throughout the body, however diagnosed, and given the descriptions of the Veteran's symptoms upon VA examination in June 2012, the matter is being characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The Veteran was scheduled to appear before a member of the Board at a videoconference hearing in September 2013.  The evidentiary record contains a letter sent to the Veteran's address of record in July 2013, noting the date, place, and time of the hearing.  The Veteran did not report for the September 2013 hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

In January 2016, VA received the Veteran's substantive appeal as to the issues of entitlement to increased disability ratings for hallux valgus deformities of the right and left feet.  The Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Board's review of the record indicates there are outstanding VA treatment records.  In the January 2012 statement of the case, the RO indicated that an electronic review had been conducted of the Veteran's VA outpatient records dated from July 2004 through November 2011.  See also August 2012 statement of the case.  Only a few treatment notes from the Central Alabama VA Healthcare System (HCS) dated between November 2004 and November 2010 are of record, as well as records dated from November 2011 to May 2015.  On remand, the AOJ should obtain all outstanding VA treatment records from the Central Alabama HCS, which includes the Tuskegee VA Medical Center (VAMC), the Montgomery VAMC, and the Columbus Community Based Outpatient Clinic.

Low Back Disability

The Veteran was afforded a VA spine examination in October 2010.  The VA examiner opined that the Veteran's low back injuries during his active duty service and active duty for training were resolved acute strains.  However, the VA examiner did not indicate whether the Veteran has a current low back disability.  The examination report stated that upon examination, the Veteran exhibited some decreased range of motion, tenderness in the lumbosacral area, and decreased sensation and ankle jerks in the lower extremities.  The Veteran's VA treatment records indicate February 2015 x-rays revealed mild arthritis of the spine.  See February 2015 EMG consultation and addendum.  Further, the October 2010 VA examiner did not address the Veteran's contentions that he has experienced back pain since service, and that he has self-treated the pain over the years.  See, e.g., February 2015 EMG/NCV note (back pain going on for 20 years); January 2012 substantive appeal; April 2010 claim.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current low back disability.
Joint and Muscle Pain

The Veteran has claimed he has fibromyalgia which is related to Gulf War service.  See April 2011 claim.  However, the Veteran's service in Southwest Asia has not been corroborated.  38 C.F.R. §§ 3.2(i); 3.317(e)(1), (2).  The Veteran has submitted copies of service personnel records which indicate he served in Jordan from July to August 1990, and in Southwest Asia (SWA) from July to August 1992.  See Personnel Qualification Record - Part II (Oversea Service); see also September 1992 Military Pay Voucher (imminent danger pay).  The Veteran's DD Form 214 for his period of active duty service from 2003 to 2004 states the Veteran was separated from service on temporary records, and that a DD Form 215 would be issued to provide missing information.  In a June 2011 statement, the Veteran indicated that orders dated on June 19, 1990 (order 122-26) and on July 23, 1992 (order 144-09) would provide evidence of his service in Southwest Asia.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's outstanding service personnel records, to include any DD Form 215 and the orders cited by the Veteran, to clarify the Veteran's service in Southwest Asia.

The Veteran was afforded a VA examination in June 2012.  The VA examiner indicated that all the of Veteran's VA treatment records were not associated with the evidentiary record at that time.  Further, the VA examiner stated the Veteran did not appear to have a diagnosis of fibromyalgia, but stated the Veteran did exhibit and complain of symptoms including sleep disturbances, stiffness, depression, and widespread musculoskeletal pain, to include pain in the back, shoulders, legs, knees, and ankles, and that he reported diffuse muscle tenderness to any muscle palpation.  The examiner noted the Veteran's diagnoses of PTSD and depression and that he was on medication for sleep disturbances related to that, and that the Veteran takes an anti-inflammatory for his joint pains.  The examiner indicated that because there was no evidence of a diagnosis of fibromyalgia, the examiner could "therefore only term this as an undiagnosed illness."  However, the June 2012 VA examination report is unclear as to whether the VA examiner definitively attributed any of the Veteran's symptoms to a diagnosed condition, whether one or all was due to an undiagnosed illness, or whether the examiner was simply indicating that fibromyalgia has not been diagnosed.  On remand, the AOJ should afford the Veteran a new examination to determine whether he has a current diagnosis of fibromyalgia, or whether he has symptoms attributable to an undiagnosed illness related to any Gulf War service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's full service personnel records, to include any records regarding the Veteran's service in Southwest Asia during the Persian Gulf War, to include the June 1990 and July 1992 orders cited by the Veteran, and to include any DD Form 215, orders dated on June 19, 1990 (order 122-26) and on July 23, 1992 (order 144-09).  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his low back or joint and muscle pain throughout the body.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all outstanding VA treatment records, to include all records from the Central Alabama HCS dated from 2004 to November 2011, and from May 2015 to the present.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current low back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all low back disabilities which are currently manifested, or which have been manifested at any time since April 2010.  

The examiner should specifically address the February 2015 addendum to a VA treatment note stating x-rays revealed mild arthritis. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's April 1980 fall and treatment for back pain, as well as the Veteran's contention that he injured his back in a July 1984 motor vehicle accident during active duty for training.  

The examiner should also specifically address the Veteran's contentions that he has experienced back pain since service, and that he has self-treated the pain over the years. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.


6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current joint and muscle pain throughout the body and/or fibromyalgia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete, detailed history should be elicited directly from the Veteran about the manifestations of the claimed symptoms.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner is asked to provide a medical statement explaining whether the Veteran's disability pattern as concerns his joint and muscle pain throughout the body, claimed as fibromyalgia, is:

1) An undiagnosed illness;

2) A diagnosable but medically unexplained chronic multisymptom illness of unknown etiology;

3) A diagnosable chronic multisymptom illness with partially explained etiology; or

4) A disease with a clear and specific etiology and diagnosis.

The examiner should address the symptoms noted upon the June 2012 VA examination, to include sleep disturbances, stiffness, depression, and widespread musculoskeletal pain, to include pain in the back, shoulders, legs, knees, and ankles, and the Veteran's report of diffuse muscle tenderness to any muscle palpation. 

b) If the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be attributed to a known clinical diagnosis.

In making this determination, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

c) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, for each diagnosis, the examiner should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the disability pattern or diagnosed disease is related to any specific exposure event experienced by the Veteran during service in Southwest Asia, or to any other event or incident of active duty service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

7. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

